Citation Nr: 0609771	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.

2.	Entitlement to service connection for heart disease, 
claimed as due to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served in the Air Force from February 1951 to 
June 1952.  He later served in the Navy from July 1967 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  The RO's 
June 2002 decision denied the veteran's claim for 
service connection for heart disease - which he was alleging 
was secondary to his just recently service-connected diabetes 
mellitus (the RO had granted service connection for the 
diabetes as a residual of exposure to herbicides (Agent 
Orange)).  In a more recent February 2003 decision, the RO 
determined that new and material evidence had not been 
received to reopen this previously denied claim for 
service connection for heart disease.

The Board issued a decision in June 2004 also denying these 
claims.  The veteran appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal to the Court, his attorney and VA's 
Office of General Counsel filed a November 2005 joint motion 
-- requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion in December 2005 and 
returned the case to the Board for compliance with the 
directives specified.

To comply with the Court's order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The November 2005 joint motion indicates there are additional 
private treatment records that need to be obtained and 
included in the veteran's claims file.  These medical records 
are from around June 2000, from a Dr. G., and refer to a 
surgical procedure for placement of a stent.  

Previously, when the Board considered the issues on appeal in 
June 2004, the Board denied the petition to reopen the claim 
for service connection for heart disease because the 
disability claimed was not the type presumed to be service 
connected under 38 C.F.R. § 3.309(e) as due to herbicide 
exposure (although exposure to Agent Orange was presumed to 
have occurred during the veteran's Vietnam service).  Nor was 
there evidence, including from VA and private doctors, 
suggesting a direct relationship between heart disease and 
Agent Orange exposure.  Pertaining to the original claim for 
service connection for heart disease secondary to diabetes 
mellitus, the Board found that the evidence weighed against 
this claim since the report of a February 2002 VA 
cardiovascular examination, the only evidence concerning 
whether heart disease was proximately due to the diabetes, 
effectively ruled out such a relationship.

A present review of the record indicates that some treatment 
reports from Dr. G. have been obtained so far in the course 
of the development of the claims, but not specifically those 
reports concerning a stent placement procedure.  The veteran 
has emphasized, as stated through the joint motion, that the 
records of this procedure would likely include significant 
medical history as to the disability claimed.  Thus, even 
though the exact scope of the records sought has not yet been 
determined, it should be considered from the outset that they 
may be of assistance in establishing the claims including on 
the question of etiology.  So further development is 
warranted to attempt to acquire the complete records from Dr. 
G. (including as they concern the June 2000 surgery), 
particularly in view of the duty to obtain all medical 
records that are reasonably related to a pending claim for VA 
benefits.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).

In the event that any further records received tend to 
establish there is a relationship between a cardiovascular 
disorder and the veteran's service-connected diabetes 
mellitus -- or any other incident of his military service, 
including his presumed herbicide exposure as a precipitating 
factor, then a supplemental opinion should be requested from 
the physician who examined the veteran in February 2002 as to 
the etiology of the currently diagnosed heart disease.  This 
would involve addressing whether, in view of the additional 
evidence obtained, there is a medical basis for attributing 
the veteran's cardiovascular condition to his diabetes 
mellitus, or otherwise to his military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

As a final matter, given that the veteran's claims will be on 
remand to the RO, this will provide the opportunity to notify 
him of recent developments regarding the applicability of the 
Veterans Claims Assistance Act (VCAA) to the continued 
evidentiary development and consideration of his claim.  The 
Board notes initially that the VCAA became effective on 
November 9, 2000, and this law prescribed several essential 
requirements regarding VA's duty to notify and assist him 
with the evidentiary development of his pending claim for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which addressed the provisions of the VCAA in situations, as 
here, where the veteran has filed both a petition to reopen a 
previously denied claim for service connection and an 
original claim for service connection on the merits.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status;  (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection" (and including, as here, a petition to 
reopen a previously denied claim for service connection), 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The record reflects that the veteran already has received a 
VCAA letter in February 2003 informing him of the procedures 
for the development of his claims.  But he has not yet 
received notice of the degree of disability and effective 
date elements of the claims on appeal, consistent with the 
recent holding in Dingess/Hartman.  So he should be provided 
a supplemental notice letter that includes a discussion of 
these specific elements.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the veteran's petition to reopen the 
claim for service connection for heart 
disease, and original claim for service 
connection for heart disease secondary 
to his diabetes mellitus, send him 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This letter must 
provide him notice of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate these claims.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to these 
claims.

Additionally, this letter, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Request that the veteran provide all 
relevant information (including office 
address and dates of treatment) 
concerning his treatment from Dr. G, 
including his June 2000 surgical 
procedure for placement of a stent.  
Also provide the veteran with the 
appropriate medical release form 
(VA Form 21-4142) so these records can 
be obtained.  Then request these 
records and associate any records 
obtained with the claims file.

If the initial request for private 
treatment records is not successful, 
make all reasonable follow-up attempts 
and notify the veteran as appropriate 
(in accordance with 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e)).   

3.	If any further evidence is obtained 
suggesting there is an association 
between a present cardiovascular 
disorder and either the veteran's 
service-connected diabetes mellitus or 
any incident of his military service, 
then, if possible, arrange for the 
physician who previously examined the 
veteran in February 2002 to provide an 
addendum to that evaluation (provided 
this physician is still available to do 
this).  It is requested that he again 
review the relevant evidence in this 
case and provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has a current 
cardiovascular disorder (including, but 
not limited to, heart disease) that is 
proximately due to or the result of his 
service-connected diabetes mellitus -- 
meaning that it was caused or 
chronically aggravated by the diabetes 
mellitus.  Additionally, the examiner 
should offer an opinion as to whether 
any diagnosed cardiovascular disorder 
is otherwise etiologically related to 
an incident of the veteran's military 
service, including presumed Agent 
Orange exposure therein.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
important determination.  (Note:  if 
the latter situation arises, this may 
require having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed 
the claims file.



4.	Review the claims file.  If any 
development is incomplete (including if 
any additional medical opinion obtained 
does not contain sufficient findings 
responsive to the questions posed), 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
petition to reopen the previously 
denied claim for service connection for 
heart disease (due to presumed Agent 
Orange exposure), and his original 
claim for service connection for heart 
disease secondary to his service-
connected diabetes mellitus, in light 
of the additional evidence obtained.  
If these claims are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his attorney.  Give them 
time to respond before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

